Citation Nr: 1133719	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-32 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post-operative right hip replacement secondary to traumatic arthritis, for the period from March 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Subsequent to the hearing, the Veteran submitted additional material, including copies of recent VA treatment records, and waived initial RO consideration of this evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

The Board notes that in the August 2007 rating decision under appeal the Veteran was granted a temporary total rating of 100 percent for the period from January 10, 2007 to February 29, 2008 and his 30 percent disability rating was continued from March 1, 2008 to the present.  The Veteran is not appealing the award of his temporary 100 percent rating, but does contend that his 30 percent disability rating from March 1, 2008 should be increased.  Therefore, the issue is characterized as it appears on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required as to the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Historically, service connection was granted for the Veteran's first right hip replacement secondary to traumatic arthritis in a September 1989 rating decision.  In that decision the Veteran was granted a temporary total rating of 100 percent from February 3, 1989 and a 30 percent rating after convalescence beginning on February 1, 1990.  In February 2007, the Veteran filed his current claim for increase in which he sought a higher rating for this disability and a temporary total rating for his convalescence from his second right hip replacement surgery.  As noted in the Introduction above, in the August 2007 rating decision the Veteran was granted a temporary total rating of 100 percent for the period from January 10, 2007 to February 29, 2008 during convalescence from his second hip replacement surgery.  The RO also continued his 30 percent disability rating from March 1, 2008.  The Veteran contends that his 30 percent rating should be increased.  

A preliminary review of the record discloses that additional development is necessary concerning the Veteran's claim on appeal.

During his Board hearing, the Veteran testified that he underwent his second right hip replacement surgery in 2007 and that his status post-operative right hip replacement disorder secondary to his traumatic arthritis had worsened since his last VA examination of the disability in June 2007.  For example, he noted that his pain had increased, especially during flare-ups, and that his private physician prescribed morphine at one point for the pain.  He has also tripped and fallen three times.  The Vetern further testified that certain statements of the June 2007 VA examiner to the effect that he was able to climb stairs, walk without an assisted device, do his independent activities of daily living, and walk up to one mile without discomfort, if true then, were no longer accurate (see transcript at pp. 3-8, 10).

In light of the assertions of the Veteran as to the increased severity of his post-operative right hip disability since his last examination in June 2007, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA will obtain a new medical examination where, as here, the last medical examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

In view of the circumstances of this case, the Board feels that an updated VA examination is required in order to make an informed decision regarding the Veteran's current level of functional impairment due to the disability on appeal.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002).  Because the current level of this disability is unclear, another examination is necessary.  The Board, therefore, must remand this matter so that the RO/AMC can schedule an appropriate VA examination to acquire an assessment of the current severity of the Veteran's post-operative right hip replacement disability.

Before such an examination is scheduled on remand, however, additional medical records must be associated with the claims file.  The Board notes that VA's duty to assist the Veteran in the development of his claims includes making reasonable efforts to help the Veteran procure pertinent records, whether or not they are in federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  The Veteran testified that his right hip disorder had been monitored by both private and VA medical personnel during the time period covered by this appeal (see transcript at pp. 10-11).  

While VA medical records dated from April 2008 to April 2011 have been associated with the claims file since the hearing, no additional private medical records have been submitted to show treatment of the Veteran's right hip during the time period currently on appeal.  In addition, there are no VA treatment records dated after April 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand the RO/AMC shall attempt to associate with the claims file all private and VA medical records relevant to the treatment and evaluation of the Veteran's right hip disability which are not already found in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his right hip disability since March 2008.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, including any records of treatment or evaluation from the VA Palo Alto Health Care System dated from April 2011 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo an appropriate VA examination to determine the severity of his post-operative right hip disability.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  The examiner is asked to address the following:

(a)  Provide the range of motion of the right hip or thigh (extension, flexion, abduction and adduction), expressed in degrees.

(b)  Determine whether the right hip exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected post-operative right hip replacement disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right hip is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


